Citation Nr: 1030683	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-14 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability, 
including as secondary to service-connected trochanteric bursitis 
and degenerative joint disease, left hip.  

2.  Entitlement to an increased evaluation for trochanteric 
bursitis and degenerative joint disease, left hip, currently 
rated 10 percent disabling.  

3.  Entitlement to an increased evaluation for hypertension, 
currently rated 10 percent disabling.  

4.  Entitlement to a compensable evaluation for anal fissure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to May 1997.  

The hip, hypertension, and anal fissure matters came to the Board 
of Veterans' Appeals (Board) from a June 2005 rating decisions of 
the Seattle, Washington Department of Veterans Affairs (VA) 
Regional Office (RO).  The low back matter came to the Board from 
an April 2007 rating decision of the Cleveland, Ohio VA RO.  This 
matter was remanded in March 2010.  A review of the record shows 
that the RO has complied with all remand instructions to the 
extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran did not appear for a hearing scheduled before the 
Board in June 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the Veteran has voiced an argument that a 
current low back disability is secondary to service-connected 
trochanteric bursitis and degenerative joint disease, left hip.  
The Veteran has undergone a VA examination in May 2009.  The VA 
examiner concluded that the Veteran's low back disability is not 
associated with degenerative arthritis of the left hip, left knee 
strain, and left knee laxity; however, the opinion did not 
address whether the Veteran's low back disability was directly 
aggravated by the service-connected trochanteric bursitis and 
degenerative joint disease, left hip.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2009).  The provisions of 38 C.F.R. § 3.310 
were amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on an 
aggravation basis without establishing a pre-aggravation baseline 
level of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although the 
stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new 
provisions amount to substantive changes to the manner in which 
38 C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Consequently, the Board will apply the older version 
of 38 C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
Veteran's claim was filed prior to the effective date of the 
revised regulation.

With regard to the issue of whether there is aggravation, such 
matters involve medical questions and must be addressed by 
medical personnel.  Under the circumstances, the Board believes 
that a VA examination with opinion is necessary to comply with 38 
C.F.R. § 3.159(c)(4).

In a January 2009 statement by the Veteran, the Veteran alleged 
that his hypertension and anal fissures have worsened since his 
last VA examination in November 2007, and that his hypertension 
has interfered with employment.  In the Veteran's September 2009 
Substantive Appeal, the Veteran has alleged that his trochanteric 
bursitis and degenerative joint disease, left hip, has worsened 
since his last VA examination in July 2008, and has interfered 
with employment.  

The VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where the 
veteran claims that a disability is worse than when originally 
rated, and the available evidence is too old to adequately 
evaluate the current state of the condition, VA must provide a 
new examination).  Thus, the Board is of the opinion that the 
Veteran should be afforded additional VA examinations.  

Additionally, after advising the Veteran of the provisions of 38 
C.F.R. § 3.321(b)(1) and the requirements for establishing 
entitlement to extra-schedular evaluations for the trochanteric 
bursitis and degenerative joint disease, left hip, and 
hypertension, the RO should consider whether the Veteran's case 
should be forwarded to the Director of the Compensation and 
Pension Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should inform the Veteran of the 
provisions of 38 C.F.R. § 3.321(b)(1) and 
the requirements for establishing 
entitlement to extra-schedular evaluations 
for the trochanteric bursitis and 
degenerative joint disease, left hip, and 
hypertension.  Specifically, the Veteran 
should be advised that he can submit or 
identify evidence in conjunction for his 
claim for increased ratings for the 
trochanteric bursitis and degenerative 
joint disease, left hip, and hypertension, 
which tends to show marked interference 
with employment and/or frequent 
hospitalization due to these disabilities.  
He should further be advised that such 
evidence can include documentation 
demonstrating the amount of time he has 
lost from work specifically as a result of 
the trochanteric bursitis and degenerative 
joint disease, left hip, and hypertension.

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current low 
back disability.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) diagnose any current low back 
disability shown to exist;

b) opine whether any such low back 
disability is at least as likely as not 
related to the Veteran's service-connected 
trochanteric bursitis and degenerative 
joint disease, left hip;

c) if not, opine whether any such low back 
disability is aggravated by the Veteran's 
service-connected trochanteric bursitis 
and degenerative joint disease, left hip; 
and

d) provide detailed rationale, with 
specific references to the record, for the 
opinion.  

3.  The Veteran should be afforded an 
examination of his trochanteric bursitis 
and degenerative joint disease, left hip, 
to ascertain the severity and 
manifestations of his service-connected 
disability and the degree of impairment 
this disability causes in his capacity for 
performing substantially gainful 
employment.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, and following this 
review and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
Veteran's trochanteric bursitis and 
degenerative joint disease, left hip, in 
detail.  Lastly, the examiner is requested 
to offer an opinion as to the degree of 
functional impairment the Veteran's 
service-connected trochanteric bursitis 
and degenerative joint disease, left hip, 
produces in his capacity for performing 
substantially gainful employment.  
However, if the requested opinion(s) 
cannot be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file or in the alternative, the 
claims file, must be made available to the 
examiner for review.  

4.  The Veteran should be afforded an 
examination of his hypertension to 
ascertain the severity and manifestations 
of his service-connected disability and 
the degree of impairment this disability 
causes in his capacity for performing 
substantially gainful employment.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and examination, the 
examiner is requested to report complaints 
and clinical findings pertaining to the 
Veteran's hypertension.  Lastly, the 
examiner is requested to offer an opinion 
as to the degree of functional impairment 
the Veteran's service-connected 
hypertension produces in his capacity for 
performing substantially gainful 
employment.  However, if the requested 
opinion(s) cannot be provided without 
resort to speculation, the examiner should 
so state and explain why an opinion cannot 
be provided without resort to speculation.  
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file or in the alternative, the 
claims file, must be made available to the 
examiner for review.  

5.  The Veteran should be afforded an 
examination of his anal fissures to 
ascertain the severity and manifestations 
of his service-connected disability and 
the degree of impairment this disability 
causes in his capacity for performing 
substantially gainful employment.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and examination, the 
examiner is requested to report complaints 
and clinical findings pertaining to the 
Veteran's anal fissures in detail.  
Lastly, the examiner is requested to offer 
an opinion as to the degree of functional 
impairment the Veteran's service-connected 
anal fissures produces in his capacity for 
performing substantially gainful 
employment.  However, if the requested 
opinion(s) cannot be provided without 
resort to speculation, the examiner should 
so state and explain why an opinion cannot 
be provided without resort to speculation.  
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file or in the alternative, the 
claims file, must be made available to the 
examiner for review.  

6.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claim.  
Unless the benefits sought are granted, the 
Veteran should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


